Citation Nr: 1114853	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-42 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant and her son



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to April 1972.  He died in May 2000.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit sought on appeal.  

In October 2010, the appellant presented testimony at a personal hearing conducted at the Louisville RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

A review of the claims files reveals that, although the claim was discussed in terms of entitlement to service connection at the time of the October 2010 hearing, the threshold issue is whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  In this regard, the claim was initially denied in a January 2006 rating decision.  The appellant asked for reconsideration of that decision in November 2006.  A February 2008 rating decision reconsidered and confirmed and continued the earlier denial.  Because there was a prior unappealed final denial of the claim, the Board has a duty, under applicable law, to address the "new and material evidence" requirement in this claim.  If it is found that no new and material evidence has been submitted, the merits of the claim may not be considered.  See 38 C.F.R. §§ 20.302(a); 20.1103; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Accordingly, the Board has recharacterized the issue to reflect the appropriate adjudicatory consideration of the claim, as indicated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that additional development is necessary before a decision can be reached on this matter.  In a previously filed claim received in October 1999, the Veteran indicated that he was in receipt of Social Security Administration (SSA) benefits.  Additional evidence in the claims file reflects that the Veteran had been in receipt of SSA disability benefits since July 1998.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances presented here, the RO should request the Veteran's SSA records.

It also appears that there are outstanding VA records that have not been associated with the claims file.  In this regard, VA records from the Huntington, West Virginia facility reflected that the Veteran had been followed at the VAMC in Lexington, Kentucky.  However, there are no VA records from the Lexington VAMC of record.  Further, the Board observes that VA records from the Huntington VAMC date from September 1998 to February 2000.  It appears that sometime between February 2000 and the Veteran's death in May 2000, the Veteran was transferred from Huntington to the VAMC in Nashville, Tennessee.  Further, it does not appear that all VA records created from the time of the Veteran's final hospitalization from March 29, 2000 to his death have been obtained.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, a remand for these records is necessary.  

The Board also notes that in a January 2000 statement, the Veteran had identified private records in connection with an earlier claim for service connection for the disability which appears to have caused his death at S.C.M.C. in Morehead, Kentucky.  Additionally, when discussing the Veteran's diagnosis in July 1998, Dr. M.A.C. strongly recommended obtaining the most recent treatment records from S.C.M.C. in Morehead concerning the specifics of the diagnosis.  The Board concludes that because the Veteran once identified these records, and a physician has indicated that these records would be beneficial, a remand is necessary to obtain them.  38 C.F.R. § 3.159(c)(1).

The Board held the record open for sixty days following the October 2010 hearing in order to afford the appellant an opportunity to submit a private medical opinion addressing her contention that the Veteran's presumed agent orange exposure led to his acute myelogenous leukemia.  However, no such private opinion has been associated with the claims file.  The appellant should be reminded that she has the opportunity to submit such opinion on remand.

Finally, in light of the recharacterization of the issue on appeal, the Board notes that the appellant must be provided with the proper notice information in order to reopen her claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Further, the appellant must be properly notified of the notice provisions as outlined in Hupp.  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted.  Although there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a notice letter in connection with her application to reopen her claim for service connection for the cause of the Veteran's death.  The letter should inform her of the information and evidence that is necessary to substantiate the claim; (2) inform her about the information and evidence that VA will seek to provide; and (3) inform her about the information and evidence she is expected to provide.  The appellant should be provided with the definition of new and material evidence as well as informed as to what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial of her claim.  Specifically, the appellant should be informed that the last final denial of her claim was in January 2006 and that the claim was denied because there was no nexus between the Veteran's cause of death and his period of service.  Kent, 20 Vet. App. 1 (2006).  The letter should also include an explanation as to the information or evidence needed to establish a disability rating and an effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the letter should fully comply with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The appellant should be reminded that she has the opportunity to submit any private medical opinion opining as to the relationship between her husband's presumed herbicide exposure and his cause of death.

2.  Request the Veteran's complete SSA disability records to include a copy of his 1998 award letter.

3.  Ask the appellant to identify the Veteran's dates of treatment at the VAMC in Lexington, KY.  If no response is received, request VA records from that facility dated from 1996 to 1998.  Additionally, request all VA records from the VAMC in Huntington, WV dated from February 2000 to May 2000.  Also request all VA records from the Nashville VAMC dated from February 2000 to May 2000, to include the complete records created from the Veteran's final hospitalization from March 2000 to May 2000.

4.  After securing any necessary release, request records from S.C.M.C. in Morehead, Kentucky as identified in the November 2000 letter from the Veteran and in the July 1998 letter from Dr. M.A.C.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


